EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
The information disclosure statement (IDS) submitted on 11/20/2020 has been received.  The submission is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the Examiner.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As indicated in the 9/18/2018 Office Action, Applicant elected Group 1, claims 1 -13, and the elected glucocerebroside species, both without traverse.  In view of this, withdrawn claims 14-18 are cancelled by Examiner’s Amendment.  The application has been amended as follows: 
In the claims:
Cancel claims 14-18.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
The U.S. Patent and Trademark Office – Patent Trial and Appeal Board (PTAB) rendered a Decision on 4/14/2021 that claims 1, 3 and 5-13 were free of the prior art.
Claims 1, 3 and 5-13 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CLAIMS ALLOWED
Claims 1, 3 and 5-13 are allowed. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul D. Pyla/
Examiner, Art Unit 1653


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653